There are no constitutional infirmities in University Heights Codified Ordinances Section 351.18,1 governing the parking of commercial vehicles in residential areas. The city, in the exercise of its police power, has a legitimate interest in maintaining the aesthetics of the community. Hudson v. Albrecht,Inc. (1984), 9 Ohio St.3d 69, 73, 9 OBR 273, 276,458 N.E.2d 852, 856. The unambiguous classification scheme bears "a real and substantial relationship" to the legislative purpose. Cincinnati
v. Kelley (1976), 47 Ohio St.2d 94, 97, 1 O.O. 3d 56, 57,351 N.E.2d 85, 87; Froelich v. Cleveland (1919), 99 Ohio St. 376,124 N.E. 212.
The ordinance is not rendered defective on the ground that its definition of "commercial vehicle" is inconsistent with that contained in R.C. 4501.01(H). The city is free to adopt and enforce police regulations which are not in conflict with general laws on the same subject matter. Section 3, Article XVIII, Ohio Constitution. See Fondessy Enterprises, Inc. v. Oregon (1986),23 Ohio St.3d 213, 23 OBR 372, 492 N.E.2d 797. Since the Revised Code does not regulate the subject matter at issue, the city ordinance is not invalid on that ground.
Appellant's assignments of error are overruled, and the judgment of the municipal court is affirmed.
Judgment affirmed.
ANN MCMANAMON, P.J., DYKE and STILLMAN, JJ., concur.
SAUL J. STILLMAN, J., retired, of the Eighth Appellate District, sitting by assignment.
                                Appendix
"351.18 PARKING OF COMMERCIAL VEHICLES; PARKING IN SIDE AND REAR YARDS. *Page 146
"(a)  No person shall cause or permit to stand, park or permit to be parked, any commercial vehicle in or upon any driveway, side yard or rear yard, unless enclosed within a garage, or screened in such a manner as may be approved upon the issuance of a special permit by the Board of Zoning Appeals, nor shall any commercial vehicle be permitted to stand or park in or upon any public street adjacent to the premises or within twenty feet of any building or driveway.
"(b)  Subsection (a) hereof shall apply to any residential use district classed as U-1, U-2, U-3 or U-4, or any other district used for human habitation and shall also apply in use district U-5.
"(c)  The foregoing prohibition shall not apply to a temporary purpose incidental to performing maintenance or repair services at or upon the premises, or otherwise during the time reasonably necessary for loading or discharging property or passengers, or such conduct as may be in compliance with the directions of a police officer or as otherwise may be authorized by the Mayor or the Director of Public Safety when such use does not otherwise impair the safety of other persons in the use of any public street or right of way or when such use does not cause blight or otherwise downgrade or detract from the character of the use district.
"(d)  For the purposes of the foregoing provisions, `commercial vehicles' are hereby defined as:
"(1)  Motor vehicles bearing the vehicle identification number as set forth in the most recent editions of the National Auto Theft Bureau Commercial Vehicle Identification Manual and the National Commercial Vehicle and Offroad Equipment Identification Manual, or
"(2)  Motor vehicles bearing commercial motor vehicle license plates; or
"(3)  Those commercial motor vehicles which are too large to fit within any fully enclosed garage located on the premises.
  "(e)  For the purpose of enforcement with respect to the foregoing, citations or summons shall issue for such violations through the police or building departments. Any appeal regarding the within sections shall be submitted to the Board of Zoning Appeals which shall not grant a variance unless and until the applicant demonstrates that the use of the vehicle upon the applicant's premises conforms to Sections 1101.11, 1101.15 and1109.02 of the Planning and Zoning Code, as well as all other requirements of the Board of Zoning Appeals. (Ord. 84.38. Passed 8-6-84.)"
1 See Appendix, infra. *Page 147